DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele Mayberry on February 23, 2022.

IN THE CLAIMS:
Cancel claims 25, 28-30, 33, 63-66, and 73

Allowable Subject Matter
Claims 42-44, 49, 50 and 67-72 are allowed. The following is an examiner’s statement of reasons for allowance: 
Machado et al (Nonlinear Opt., Quant. Opt., 2004) discloses the hydroxypropylation of cellulose followed by oxidation of the HP substituent. The oxidized side chain is further reacted with jeffamine to prepare a crosslinked HP-cellulose product for the preparation of a solid-state 
Hongtao (J. Food Process. Preserv., 2017) discloses the reaction of HP-starch with sodium hypochlorite in a manner, similar to the process of the instant invention. This may result in some oxidation of the HP side chain, but it is not disclosed, and the reference does not teach or fairly suggest its use for the preparation of a hydrogel by reaction with chitosan.
It is well-known to prepare oxidized polysaccharides for combining with chitosan (forming imine bonds) to prepare a hydrogel. See, for example, (1) Cai et al (J. Contr. Rel., 2017) at abstract; and (2) Li et al (J. Polym. Sci., Part A: Polym. Chem., 2015) at abstract and Scheme 1. The art relies on oxidizing hydroxyl groups in the backbone of the polysaccharide to aldehydes and not the oxidation of hydroxyls in a side chain to form ketones. The references do not teach or fairly suggest the instant invention.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This application is in condition for allowance except for the presence of claims 25, 28-30, 33, 63-66, and 73 directed to inventions non-elected without traverse.  Accordingly, the been cancelled. The election of species requirement in the restriction requirement mailed August 23, 2021, is withdrawn. 



Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623